Per Curiam :
The plaintiff and defendant owned adjoining lands, and it. was the duty of the defendant to maintain the division fence between them. The fence which the defendant put there was one consisting of posts, with five wires known as “ Buckthorn ” stretched upon them and fastened with staples. Such wire consisted of a flat iron ribbon about one-lialf inch wide and twisted about three times in a foot. On one side were saw teeth cut in about one-quarter inch in width at the base and one and one-half inches apart. At a certain place on such fence the wire next to the top one had become loose and dropped down to within a foot or more of the ground. On May 20, 1895, plaintiff turned his colts into that lot. At the same time he found the wire down and hung it back to its place over a nail that he drove into the post. The next morning his colt-was found injured, being cut “ on the gainbrel joint inside of the right hind leg.” And from blood and hair found on the wire, it is evident that such injury was caused by the colt’s becoming entangled in such wire, which had doubtless again fallen- off of the nail on which plaintiff hung it.
*100This action is to recover damages for the injury so sustained.
When this case was before us on a former appeal, the question as to the effect of section 32 of the Railroad' Law (Chap. 565, Laws of 1890, as amended by chap. 676, Laws of 1892) was not considered by us, but we then decided that, considering the case as unaffected by the statute, the maintenance of such a fence, under all the circumstances attending it, was not sufficient to charge the defendant with having negligently produced the injury complained of; The record now before us contains substantially the same facts that then appeared; but in this case the trial judge, in substance, charged the jury that it was for them to say whether this wire was a barbed wire within the meaning of the statute. That, if it was, the fence was an illegal fence, and defendant was guilty of a violation of the law in maintaining it, and was, therefore, responsible for the damages accruing from its use, provided the plaintiff was free from contributory negligence. We are now called upon to pass upon the correctness of this charge.
As to the first question, it would seem to depend upon a construction of the statute, and to have been one for the court rather than for the jury; but, however that may be, we cannot concur in the conclusion that the wire used in this fence was a barbed wire -within the meaning of the statute. That a saw tooth is not a barb within the usual meaning of that word is, I think, clear. That there was a “ barbed wire,” known to commerce by that name, and differing from the narrow strip of iron .used m this fence is also apparent. It is denominated by the plaintiff in his evidence as “ regular barbed wire,” and was used in the fence on several sides of the lot in quesr tion; The peculiar characteristic of a barb is that-, -when once it fastens to a body, it clings to it and tears in the effort to loosen it. The points upon a barbed wire fence catch and cling to the body which comes in contact with it, and are loosened only by tearing out. The teeth on the ribbon in question cut, but have none of the clinging and tearing features of a barb. . Doubtless both are liable to injure animals coming in contact with them, but one cuts only, the other clings to and tears. It is the barb that is prohibited by. statute, not the sharp edge that cuts. If the ribbon was sharp like a knife and had no teeth like a saw, it could not be pretended that it was prohibited, and yet it would be equally dangerous. It was what plaintiff calls the “regular barbed wire,” the' one known to *101commerce by that name, which, in our judgment, the statute intended to prohibit, and not the so-called Buckthorn fence of. which the plaintiff now complains.
But if we are to consider this ribbon in question as a barbed wire, within the meaning of the statute, the question remains whether the prohibition is applicable to fences constructed many years before its passage.
The obligation of a railroad company to fence against adjoining premises is created by statute. The earlier ones on the subject provided that the fence should be of “ the height and strength of a division fence as required by law.” It made no provision whatever as to the material of which it should be constructed. Subsequently, and in 1854 (Chap. 282, § 8), there was inserted in the law this further provision : “ A sufficient post and wire fence of requisite height shall be deemed a lawful fence within the provisions of this section.” So the law remained until 1891, and, therefore, when this fence was built some sixteen yéars ago there was no legal prohibition against it. By chapter 367 of the Laws of 1891, section 32 of chapter 565 of the Laws of 1890, which embodied the provisions of section 8 of chapter 282 of the Laws of 1854, was amended by adding to the above provision the following: “ But barbed wire shall not be used in constructing the same,” and here for the first time appears the prohibition upon which the plaintiff relies. Clearly this provision does not in terms apply the prohibition to fences already constructed. If the words “in constructing” had been omitted and the section had been made to read: “ A sufficient post and wire fence of requisite height shall be deemed a lawful fence within the provision of this section, but barbed wire shall not be used in the same,” there would possibly be an indication that it was to apply to all fences. ' Its use in a fence would then have been prohibited. But by limiting the prohibition against its use to the “ construction ” of a fence it would seem that it was not intended to prohibit the use of such wire in those instances where the fence had already been constructed. It is argued that the Legislature would have inserted the word “ hereafter ” before the word “ used ” had it intended the prohibition to apply only to fences thereafter constructed. But construct means “ to put together, as the parts of a thing, for a new product; to form with *102contrivance ; to fabricate; to build,” and the word “ shall ” as a command necessarily indicates the future as to its performance. (See Worcester’s Dictionary.) As the act of constructing, to which such command applied, must necessarily be in the future, the word “ hereafter ” would have been mere surplusage, for the construction prohibited could only occur thereafter.
“ It is a general rule that a statute should not be so construed as to give it a retrospect beyond the time of its commencement;” (Sackett y. Andross, 5 Hill, 327, 334.)
“ It may be laid down as a fundamental rule in construing statutes so worded as to admit' of a construction which would render them retrospective as well as prospective, that a prospective operation only is to be given, unless a legislative intent to the contrary is declared, or necessarily implied from the circumstances or the language used.” (23 Am. & Eng. Ency. of Law, 448.)
With these well-settled rules in view, we cannot give this prohibition a retroactive • effect. However wise and desirable it would have been to have prohibited the use of such wire in all fences, those existing as well as those subsequently created, we cannot hold that this statute does it, for the language used indicates an intent to exclude rather than to include them. ■
We conclude, therefore, that the fence in question was not affected by' the amendment of 1891. It was not^ therefore, a fence prohibited by law; the defendant was not guilty of an illegal act in maintaining it, and nonliability for damages can be predicated on its maintenance as.an unlawful and prohibited act.
The charge of the trial judge was, therefore, incorrect-, and- for these reasons the judgment must be reversed and a new trial granted, costs to abide the event.
All concurred, except Landon, J., dissenting, and Putnam, J., not acting.
Judgment and order reversed and a new trial granted, costs to abide the event.